Citation Nr: 0700005	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  04-24 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to Department of Veterans Affairs Dependency and 
Indemnity Compensation (DIC) benefits for the cause of the 
veteran's death pursuant to the provisions of 38 U.S.C. 
§ 1151.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from September 1945 
to October 1948.  The appellant is the veteran's widow.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Togus, Maine Regional 
Office (RO), which denied the appellant  entitlement to DIC 
for the cause of the veteran's death pursuant to the 
provisions of 38 U.S.C.A. § 1151. 


FINDING OF FACT

The medical evidence preponderates against a finding that the 
veteran's death was the proximate result of fault or 
negligence on the part of VA in furnishing surgical treatment 
in February 2000 or August 2001; or that it was the proximate 
result of an event not reasonably foreseeable in furnishing 
such surgical treatment.


CONCLUSION OF LAW

The requirements for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1151, 5107 (West 
2002); 38 C.F.R. § 3.358 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2002 and a rating 
decision in June 2002.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the May 2004 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical opinion in relation 
to this claim.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.

DIC entitlement under 38 U.S.C. § 1151

The Board notes that the substantial evidence in the claims 
file shows that in February 2000 the veteran was referred to 
the VA Medical Center in New Orleans, Louisiana for a 
popliteal aneurysm and at that time underwent a popliteal 
aneurysm bypass.  He had the superficial femoral artery to 
popliteal bypass on the right leg.  There were no significant 
postoperative complications.  The veteran was discharged to 
home on the second postoperative day.  His incisions with 
intact staples were open to air and healing well.  The groin 
incision was noted to be tender to touch.  The veteran was 
instructed on self care with emphasis on wound care and good 
personal hygiene especially for the right groin wound.

When hospitalized in August 2001 for repair of a left 
popliteal aneurysm, it was noted that the veteran had his 
right popliteal aneurysm repaired in New Orleans about a year 
and a half ago and had some postoperative problems with 
infection.
The veteran underwent repair of his left popliteal aneurysm 
and was noted to have tolerated the procedure well.  He was 
taken to the recovery room in stable condition.

The veteran was thereafter hospitalized by VA on September 4, 
2001, and again on September 15, 2001, with seroma at the 
surgical site.  Wound cultures were negative on the first 
readmit and the veteran was discharged on Levaquin.  Wound 
cultures on the second admission showed methicillin-resistant 
staphylococcus aureus (MRSA) and the veteran was placed on 
vancomycin and Zosyn for a left lower lobe pneumonia seen on 
chest x-ray.  The veteran was transferred to the SICU 
(surgical intensive care unit) and placed on Fortaz.  A 
repeat x-ray revealed ARDS (adult respiratory distress 
syndrome) and the veteran was transferred to the MICU 
(medical intensive care unit) for vent management.  He 
continued to deteriorate with progressive ARDS.  He 
eventually became asystolic and was pronounced dead on 
October 8, 2001. 

The veteran's certificate of death reflects that the 
immediate cause of the veteran's death was hypoxia due to 
acute respiratory failure as a consequence of sepsis.

38 U.S.C.A. § 1151 provides generally that, when a veteran 
suffers injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of the veteran's own willful misconduct or failure to 
follow instructions, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or DIC compensation, shall be awarded the 
same manner as if the additional disability or death were 
service connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility, and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA 
or (B) an event not reasonably foreseeable.  The regulations 
implementing that statute appear at 38 C.F.R. §§ 3.358 and 
3.800.  They provide, in pertinent part, that in determining 
whether additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based is compared with the 
physical condition subsequent thereto.  38 C.F.R. 
§ 3.358(b)(1).  

Compensation is not payable if additional disability or death 
is a result of the natural progress of the injury or disease 
for which the veteran was hospitalized.  38 C.F.R. 
§ 3.358(b)(2).  Further, the additional disability or death 
must actually result from VA hospitalization or medical or 
surgical treatment and not be merely coincidental therewith.  
38 C.F.R. § 3.358(c)(1), (2).  In addition, compensation is 
not payable for the necessary consequences of medical or 
surgical treatment properly administered with the expressed 
or implied consent of the veteran or, in appropriate cases, 
the veteran's representative.  "Necessary consequences" are 
those which are certain or intended to result from the VA 
hospitalization or medical or surgical treatment.  38 C.F.R. 
§ 3.358(c)(3).  

The Board has considered the appellant's claim for 
entitlement to DIC benefits for the cause of the veteran's 
death under the provisions of 38 U.S.C.A. § 1151 based on the 
veteran's VA treatment, and more specifically as alleged by 
the appellant, as a result of complications from VA surgeries 
in February 2000 and August 2001 that resulted in staph 
infections leading to the respiratory failure implicated in 
his death.  The Board notes that the appellant's claim under 
38 U.S.C.A. § 1151 was filed after October 1, 1997 and as 
such must be adjudicated in accord with the current version 
of 38 U.S.C.A. § 1151.  VAOPGCPREC 40-97, 62 Fed. Reg. 15566 
(1997).  Thus, to prevail, the appellant must show that the 
veteran's death was either an unforeseen event or the result 
of VA negligence, or in other words, that VA was at fault in 
the veteran's death.  

In this case, the probative evidence does not demonstrate 
that the development of the veteran's respiratory impairment 
due to sepsis from a staph infection related to VA surgery 
was an event not reasonably foreseeable.  The Board 
acknowledges that the veteran developed MRSA as a result of 
VA surgery in February 2000 and August 2001.  However, as 
pointed out by a reviewing VA physician in June 2002, 
postoperative wound infections can be a complication of any 
surgery and do not reflect a lack of appropriate care.  Thus, 
his staph infections were reasonably foreseeable events.

With respect to the question of whether the post surgical 
staph infection implicated in the veteran's death was the 
result of VA negligence, the Board notes that the 
aforementioned VA reviewing physician found, following a 
review of the clinical record, that the veteran's death as a 
result of respiratory failure secondary to sepsis from staph 
infection was not the result of negligence, neglect, or 
inappropriate care.  The clinical evidence in its entirety 
does not show otherwise.  Competent medical opinion to the 
contrary has not been presented.  Thus, the claim must be 
denied.

In summary, compensation is not warranted for benefits for 
the cause of the veteran's death due to VA medical treatment, 
because the weight of the evidence preponderates against a 
grant of these benefits under 38 U.S.C.A. § 1151.  In 
reaching this conclusion, the Board has considered the 
applicability of VA's longstanding benefit-of-the-doubt 
doctrine.  However, the competent medical evidence of record 
does not place the claim in relative equipoise.  As the 
preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1990).  


ORDER

Entitlement to DIC benefits for the cause of the veteran's 
death pursuant to the provisions of 38 U.S.C.A. § 1155 is 
denied.


____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


